Ludelxng, C. J.
The plaintiff alleges that he was employed by the defendant to oversee his plantation during the term of three years at three thousand dollars, payable in annual installments of one thousand dollars; and that the defendant discharged him, before the expiration of the term of his contract without legal cause, and he prays for judgment against him for the price stipulated for the whole term of the contract.
*309There was a trial by jury, who found a verdict for the plaintiff, and the judgment was rendered in accordance with the verdict.
The evidence sustains the verdict and judgment. The occasion of the discharge of the plaintiff was a quarrel between the plaintiff and defendant, commenced by the defendant, and during which insulting-expressions were used by both. As the employer was in fault, he should not be permitted to discharge his employe without paying him for the whole term for which he was engaged.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed with costs of appeal.
Rehearing refused.